The Supreme Court properly denied the plaintiffs motion to vacate an order dated December 3, 2008, as the plaintiff failed to demonstrate the existence of any valid grounds for vacatur (see CPLR 5015 [a]; Woodson v Mendon Leasing Corp., 100 NY2d 62, 68 [2003]; Alliance Prop. Mgt. & Dev. v Andrews Ave. Equities, 70 NY2d 831, 832-833 [1987]; Matter of McKenna v County of Nassau, Off. of County Attorney, 61 NY2d 739, 741-742 [1984]; Matter of Francis v Francis, 80 AD3d 610 [2011]; Alderman v Alderman, 78 AD3d 621 [2010]). Dickerson, J.E, Eng, Roman and Sgroi, JJ., concur.